                            Case 19-51169-BLS               Doc 84     Filed 03/04/21        Page 1 of 3




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

            In re:                                                               Chapter 11

            ARSENAL RESOURCES DEVELOPMENT                                        Case No. 19-12352 (BLS)
            HOLDINGS 1 LLC,

                             Reorganized Debtor. 1

            ARSENAL RESOURCES LLC and ARSENAL
            MIDSTREAM LLC,
                                              Plaintiffs,
                     v.                                                         Adv. Proc. No. 19-51169 (BLS)

            BAYOU CITY EQUIPMENT, LLC, CAPITAL
            FOUNDRY FUNDING, LLC, CLEVELAND
            BROTHERS EQUIPMENT CO., INC., COFANO
            ENERGY SERVICES, LLC, CROSS COUNTRY
            INFRASTRUCTURE SERVICES INC. F/K/A
            CROSS-COUNTRY PIPELINE SUPPLY CO., INC.,
            DARBY EQUIPMENT COMPANY, LLC, PIPELINE
            SUPPLY & SERVICE, LLC, UNITED RENTALS
            (NORTH AMERICA), INC. and GWINNUP’S
            RESTORATION AND ENVIRONMENTAL
            SERVICES, INC.,                                                     Adv. Docket Ref. Nos. 79 & 80

                                        Defendants.



        CERTIFICATION OF COUNSEL REGARDING ORDER APPROVING SETTLEMENT
          WITH BAYOU CITY EQUIPMENT, LLC, CAPITAL FOUNDRY FUNDING, LLC,

        1
             The last four digits of the Reorganized Debtor’s federal tax identification number are 9647, and the Reorganized
             Debtor’s mailing address is 6031 Wallace Road Ext., Suite 300, Wexford, PA 15090. The chapter 11 cases of the
             following affiliates of the Reorganized Debtor were closed effective as of January 7, 2020: Arsenal Energy
             Holdings LLC (6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC
             (2820); and Arsenal Resources Development Holdings 2 LLC (3020). The chapter 11 cases of the following
             affiliates of the Reorganized Debtor were closed effective as of January 13, 2020: Arsenal Resources Development
             LLC (4072); Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465);
             Ulysses Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy
             Holdings, LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge
             Operating, LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). See Chapter 11 Case No. 19-12347, Docket
             No. 231. On March 23, 2020, the Court entered an order closing the remaining chapter 11 case of Arsenal Resources
             Development Holdings 1 LLC. See Chapter 11 Case No. 19-12352, Docket No. 40.
27658540.1
                       Case 19-51169-BLS          Doc 84      Filed 03/04/21   Page 2 of 3




         CROSS COUNTRY INFRASTRUCTURE SERVICES, INC. F/K/A CROSS-COUNTRY
            PIPELINE SUPPLY CO., INC., AND PIPELINE SUPPLY & SERVICE, LLC

               The undersigned counsel to Arsenal Resources LLC and Arsenal Midstream LLC

        (together, the “Plaintiffs”) hereby certifies as follows:

               1.      On December 18, 2019, the Plaintiffs commenced the above-captioned adversary

        proceeding by filing a complaint [Adv. Docket No. 1] against the above-captioned defendants (the

        “Defendants”).

               2.      On December 17, 2020, the Plaintiffs and Capital Foundry Funding, LLC (“Capital

        Foundry”), one of the Defendants, filed that certain Consent Motion to Approve Settlement

        Pursuant to Bankruptcy Rule 9019 [Adv. Docket No. 79] (the “9019 Motion”), seeking approval

        of a settlement agreement (the “Settlement Agreement”) by and between the Plaintiffs, Capital

        Foundry, and certain other Defendants, which include Bayou City Equipment, LLC (“Bayou

        City”), Cross Country Infrastructure Services, Inc. f/k/a Cross-Country Pipeline Supply Co., Inc.

        (“Cross Country”) and Pipeline Supply & Service, LLC (“Pipeline Supply,” and with Capital

        Foundry, Bayou City and Cross Country, the “Settling Defendants”).

               3.      On December 31, 2020, Cleveland Brothers Equipment Co., Inc. (“Cleveland

        Brothers”) filed that certain Limited Objection and Response of Cleveland Brothers Equipment

        Co., Inc. to the Consent Motion to Approve Settlement Pursuant to Bankruptcy Rule 9019 [Adv.

        Docket No. 80], objecting to entry of the proposed order (the “Proposed Order”) approving the

        9019 Motion on the basis that fees remain due and owing to the mediator (the “Mediator”) in this

        matter. Cleveland Brothers did not object to the Settlement Agreement in principal, but requested

        that the Court condition entry of the Proposed Order upon certification from the Mediator that

        payment to the Mediator had been made in full. Additionally, Cleveland Brothers requested a

        scheduling conference to establish upcoming deadlines and address continued litigation in the

27658540.1


                                                          2
                       Case 19-51169-BLS        Doc 84      Filed 03/04/21    Page 3 of 3




        matter with respect to the remaining Defendants (collectively, the “Remaining Defendants”) not

        party to the Settlement Agreement.

               4.      Following discussions among the Plaintiffs, the Settling Defendants, Cleveland

        Brothers, and the Mediator, the Mediator has informed the Plaintiffs’ undersigned counsel that the

        Mediator has been paid in full and no amounts remain outstanding and owed to the Mediator. In

        turn, the Plaintiffs’ undersigned counsel has advised Cleveland Brothers that the Mediator has

        certified that he has been paid in full. Moreover, the Court has scheduled a status conference for

        March 30, 2021 at 10:00 a.m. (ET) to address continued litigation in the matter. Accordingly,

        counsel to Cleveland Brothers has advised the Plaintiffs’ undersigned counsel that it does not

        oppose entry of the Proposed Order.

               WHEREFORE, as the Plaintiffs did not receive any other objections or responses other

        than that described herein, the Plaintiffs respectfully request that the Court enter the Proposed

        Order attached to the 9019 Motion at the Court’s earliest convenience.

         Dated:     March 4, 2021                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                   /s/ Kara Hammond Coyle
                                                   Kara Hammond Coyle (No. 4410)
                                                   Michael S. Neiburg (No. 5275)
                                                   Matthew P. Milana (No. 6681)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 576-1253

                                                   Counsel for Arsenal Resources LLC
                                                   and Arsenal Midstream LLC




27658540.1


                                                        3
